Citation Nr: 0526327	
Decision Date: 09/26/05    Archive Date: 10/05/05

DOCKET NO.  04-19 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of head 
trauma. 

2.  Entitlement to service connection for degenerative disc 
disease of the cervical spine with facet arthropathy.

3.  Entitlement to an increased rating for an anxiety 
disorder, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to April 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which increased the rating for the 
veteran's service-connected psychoneurosis, anxiety state, 
from noncompensable to a 10 percent; and denied his claims 
for service connection for a concussion or residuals of a 
head injury and degenerative disc disease of the cervical 
spine with facet arthropathy. 

An historical review of the record shows that the RO denied a 
claim for service connection for a concussion in March 1984, 
and that the veteran failed to file a Notice of Disagreement 
(NOD) within one year of that decision.  However, where a 
prior claim for service connection has been denied, and a 
current claim contains a different diagnosis (even one 
producing the same symptoms in the same anatomic system), a 
new decision on the merits is required.  See Ephraim v. 
Brown, 82 F.3d 399, 402 (Fed. Cir. 1996). In this case, the 
claimed residuals of a head injury include a fracture of the 
ethmoid sinus bone and disc disease of the cervical spine, 
which represent different diagnoses than that denied in 1984.  
Accordingly, the veteran's claim for service connection for 
residuals of a head injury will be considered on a de novo 
basis, without regard to finality of the previous 
determination. 

The Board finds that, while the veteran is claiming that his 
cervical spine disability is also a residual of a head 
injury, it is in a different anatomical region.  Accordingly, 
the claim is adjudicated separately.  

The Board also notes that in December 2004, the veteran 
submitted a Statement in Support of a Claim (VA Form 21-4138) 
in which he asserts clear and unmistakable error (CUE) in the 
March 1984 decision that denied his original claim for 
service connection for residuals of a head injury, claimed as 
a concussion.  In view of the favorable decision that 
follows, after the RO assigns effective dates for the grants 
of service connection pursuant to the instant Board decision, 
it must address the question of whether the veteran is 
seeking earlier effective dates for these grants based upon 
CUE in the 1984 decision.  

The issue of an increased rating for the veteran's anxiety 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claims and 
obtained all relevant evidence designated by the veteran.

2.  The veteran sustained a closed head injury while engaged 
in combat in the Battle of the Bulge; the medical evidence is 
at least in equipoise in showing that the residuals of that 
in-service head trauma include an intracranial longitudinal 
fracture of the ethmoid sinus bone and disk disease of the 
cervical spine.    


CONCLUSIONS OF LAW

1.  Service connection for residuals of head trauma, to 
include a status-post fracture of the ethmoid sinus bone, is 
warranted.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2004).

2.  Service connection for post-traumatic disc disease of the 
cervical spine is warranted.  38 U.S.C.A. §§ 1110, 1154(b), 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the appellant in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

As discussed in more detail below, sufficient evidence is of 
record to grant the veteran's service connection claims for 
residuals of head trauma and degenerative disc disease of the 
cervical spine.  Therefore, no further development is needed 
with regard to these claims.  

Factual Background

The veteran served on active duty from February 1943 to April 
1946.  His service records reflect that he received the 
Combat Infantryman's Badge (CIB) and Purple Heart for an 
injury received during the Battle of the Bulge.  

The veteran contends that he sustained a closed head injury 
as a result of an enemy shell or mortar that exploded in his 
vicinity.  He testified at his May 2005 Travel Board hearing 
that he was found unconscious in the snow and was brought to 
an Aid Station.  He believes that he was unconscious for a 
couple of days and had some degree of memory impairment (he 
admits having trouble remembering the details of the event).  
He further testified that he had symptoms (headaches, back 
pain, etc.) ever since service, but they were not that 
severe.  The veteran indicated that, since he had a family to 
support, he did not let his symptoms stop him from working 
and that he never pursued a claim with the VA.

In 1983, the veteran was pruning a tree when he was struck by 
a tree limb.  He sought treatment with Dr. D.R.S., a 
neurosurgeon, who determined that his injury had been there 
for some time prior to having been struck by the tree limb.  
The veteran then told Dr. D.R.S. about his time spent in the 
service, and the doctor concluded that the original injury 
was sustained during that time.  The veteran subsequently had 
surgery due to a sinus condition.  Dr. J.H.B. (the ENT 
doctor) performed three surgeries on the veteran and also 
opined that the original injury had been there for some time 
prior to the incident involving a tree limb.    

The service medical records are incomplete.  The National 
Personnel Records Center (NPRC) has indicated that they were 
probably destroyed by the fire that occurred there in St. 
Louis in 1973.  The only hospital record is dated January 
1945,  which reveals diagnoses of pneumonia, lobar, right 
lower lobe, cause undetermined; trench foot, mild, bilateral; 
malnutrition, moderate; and psychoneurosis, anxiety type, 
moderate.  

Dr. D.R.S. submitted a January 2001 correspondence in which 
he states that he treated the veteran for a subdural hematoma 
several years earlier.  After the veteran underwent surgery 
for the subdural hematoma, he developed problems with 
complications from a failure of the craniotomy site to heal 
properly.  A second operation was performed, but the bone 
once again failed to heal, necessitating a third operation 
for replacement of the bone with a cranioplastic plate.  The 
veteran remained stable thereafter.  

Dr. R.B.N. III also submitted a January 2001 correspondence 
in which he states that he originally saw the veteran in 1996 
for headaches and chronic neck pain.  He noted that the 
veteran has extensive degenerative cervical disc disease and 
facet joint arthropathy.  He then stated that the veteran 
sustained a closed head injury and neck trauma while in 
combat during the Battle of the Bulge.  He was in a coma for 
three months with amnesia. (In an August 2004 written 
statement, and again at his hearing, the veteran denied 
having told anyone that he was ever in a coma).   In 1987, 
the veteran suffered a subdural hematoma over his right 
frontal lobe requiring a craniotomy for evacuation.  He then 
opined that the veteran's ongoing problems are related to the 
veteran's in service injury.  

Dr. J.H.B. submitted two correspondences regarding the 
veteran's injuries.  The first is dated February 1999.  In 
it, he states that just before Christmas in 1944, the veteran 
was blown into the ground by an exploding German artillery 
shell.  Months later, he awoke in a hospital on the South 
side of London.  By the time he awoke, his unit had already 
been shipped home and the war was over.  According to Dr. 
J.H.B., the veteran did very well with "closed head trauma" 
and associated injuries to his neck and spine.  He then 
acknowledged that these injuries "slip back up upon us, as 
youth and energy fade."  He reported that in 1983, the 
veteran suffered "what must have been a seizure with several 
hours of unconsciousness."  From that time on, he continued 
to experience severe episodic head pain.  The doctor noted 
that the veteran also had sinusitis and that he [Dr. J.H.B.] 
performed surgery on the veteran in August 1986.  While 
performing the surgery, the doctor found a longitudinal 
fracture in the roof of his right ethmoid sinus, fortunately 
sealed with meningeal scarring.  Approximately six months 
later, possibly due to developing problems with balance and 
coordination, the veteran was struck by a falling tree limb.  
As a result of the friable scarring already around his brain, 
the veteran suffered a large hematoma over the top of his 
brain, and required at least two craniotomies to evacuate the 
pressure on his brain.  His brain CT scan now shows large 
areas of atrophy after the healing of these injuries.  Dr. 
J.H.B. admitted that he focused on the veteran's head pain 
and nasal complaints, and had forgotten that the veteran was 
struck on both the head and neck.  It was noted that x-rays 
of the veteran's cervical spine "looked terrible" and that 
he was continuing to receive treatment with multiple 
physicians in order to reduce his neck and upper spine 
discomfort.  

Dr. J.H.B. submitted another correspondence in April 2003, as 
an addendum to the prior correspondence.  In it, he 
apologized for not specifically connecting the veteran's 
neurological and orthopedic problems with his wartime injury.  
He stated that the veteran's "continuing head pains, his 
shoulders-neck-spine mobility problems, his vertigo spells, 
his changing affect and declining mental capacity, are all 
related to his severe wartime head trauma."  Again, Dr. 
J.H.B. indicated that upon performing surgery on the veteran 
in August 1986, the doctor found a longitudinal fracture in 
the roof of his right-sided ethmoid sinuses, sealed by old 
scarring.  He further indicated, "This is a very, very rare 
and unusual injury."  According to Dr. J.H.B., the veteran's 
closed head trauma in December 1944 was not entirely 
"closed" and the fracture allowed the veteran's brain 
swelling to decompress a bit.  The physician indicated his 
certainty that the veteran's 1983 seizure was due to a hot 
sinusitis infection laying against the fibrous covering for 
the skull fracture, which irritated his brain.  Dr. J.H.B. 
noted that after having treated the veteran for head pains 
secondary to episodic rhinitis and head trauma, he should 
have suspected that any head trauma severe enough to crack 
open the skull would have been severe enough to tear and 
break the cervical spine.  

The veteran underwent a VA examination in October 2002.  The 
clinician noted the veteran's surgical procedures, as well as 
the in service hospital report, which failed to contain any 
indication of a head injury.  He also reported that the 
veteran did not begin to experience headaches until the 
1980s.  X-rays of the veteran's cervical spine revealed 
degenerative disc disease at C5-6 and C6-7 with disc space 
narrowing and associated osteophytes.  There was mild 
anterior subluxation of the body of C4 on C5, as well as mild 
posterior subluxation of the body of C6 on C7.  Without any 
in service medical evidence of a head injury, or any 
continuous symptomatology since service, the clinician opined 
that it was less likely than not that the veteran's closed 
head condition and cervical disability were caused by any in 
service trauma.    




Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

Service connection will be rebuttably presumed for certain 
chronic diseases, to include arthritis, which are manifest to 
a compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309. 

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).
 
The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  
    
The provisions of 38 U.S.C.A. § 1154(b) provide that in the 
case of any veteran who engaged in combat with the enemy in 
active military service during a period of war, the Secretary 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred or aggravated 
by such service, satisfactory lay or other evidence of 
service incurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation.  However, the provisions of 
38 U.S.C.A. § 1154(b) are only applicable in cases where a 
veteran is shown to have actually served in combat with the 
enemy.  For application of 38 U.S.C.A. § 1154(b), it is not 
sufficient that a veteran be shown to have served during a 
period of war or to have served in a theater of combat 
operations or in a combat zone. To gain the benefit of a 
relaxed standard for proof of service incurrence of an injury 
or disease, Section 1154(b) requires that the veteran have 
actually participated in combat with the enemy.  See 
VAOPGCPREC 12-99 (October 18, 1999).

Analysis

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The Board notes that the service medical records are 
incomplete, through no fault of the veteran, and that the 
available records show no injury to the head or cervical 
spine.  However, given that the veteran engaged in combat, 
the provisions of 38 U.S.C.A. § 1154(b) allows the Board to 
accept as sufficient proof of service connection any disease 
or injury alleged to have been incurred or aggravated by such 
service, if consistent with the circumstances, conditions, or 
hardships of such service.  As such, the Board finds that the 
veteran did indeed sustain a head injury during service, as 
alleged. 

In reviewing the post-service medical evidence, the Board 
notes some inconsistencies in the history presented by the 
veteran at various times.  Drs. R.B.N III and J.H.B. both 
indicated that the veteran was in a coma following the in-
service head trauma; the latter clinician indicated that the 
veteran was knocked unconscious and awoke several months 
later in London, although the veteran later denied this 
latter part of the history.  He stated that he was struck by 
a tree limb in 1983, whereas Dr. J.H.B. indicated that the 
veteran had a seizure in 1983, but was not struck by a tree 
limb until 1986 or 1987.  

Notwithstanding the foregoing, there is no question the 
veteran sustained an in-service head injury and, given the 
nature of the injury and the decades that have elapsed since 
that time, some difficulty with recollection of such a remote 
event is not surprising.  In any event, that a significant 
head injury did occur during service is not in dispute and 
the Board finds that Dr. J.H.B.'s statements to be 
particularly compelling as to whether there are any current 
residuals of the head trauma.  The physician noted that while 
performing surgery on the veteran, he found a longitudinal 
fracture in the roof of his right ethmoid sinus, sealed by 
old scarring.  (Emphasis added.)  He further reported "This 
is a very, very rare and unusual injury."  The clinician  
added that approximately six months later, the veteran was 
struck by a falling tree limb.  It was therefore concluded 
that there was evidence of an old injury, before the veteran 
was even struck by the tree limb.  Dr. J.H.B. attributed the 
veteran's continuing head pains, shoulder, neck, and spine 
problems, vertigo spells, changing affect, and declining 
mental capacity, all to his severe wartime head trauma.  
Again, the Board notes that such an opinion must have been 
based largely on the history provided by the veteran, which 
has been somewhat inconsistent, but the fact remains that 
there is medical evidence of an old injury, and there is no 
evidence of a post-service head injury prior to August 1986.  
Accordingly, the Board finds Dr. J.H.B.'s nexus opinion to be 
particularly probative, and at the very least, it places the 
evidence in relative a state of equipoise, which supports the 
claim with application of the doctrine of reasonable doubt.  
See 38 U.S.C.A. § 5107(b); also see generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

In view of the foregoing, the Board finds that the evidence 
is at least in equipoise as to whether the veteran has 
current disability as the result of an in-service head 
injury, to include a status-post fracture of the ethmoid 
sinus bone and post-traumatic disc disease.  With application 
of the benefit of the doubt rule, service connection for 
residuals of head trauma, to include a status-post fracture 
of the ethmoid sinus bone, and post-traumatic disc disease of 
the cervical spine, is warranted.  38 U.S.C.A. §§ 1110, 
5107(b); 38 C.F.R. §§ 3.102, 3.303.
  

ORDER

Service connection for residuals of a head injury, to include 
a status-post fracture of the ethmoid sinus bone, is granted.

Service connection for post-traumatic disc disease of the 
cervical spine is granted.


REMAND

Service connection is current in effect for psychoneurosis, 
anxiety state, and it is rated as 10 percent disabling.  At 
his May 2005 Travel Board hearing, the veteran stated that 
psychiatric his symptoms have increased in severity since his 
last VA examination.  The veteran's most recent psychiatric 
examination was performed in October 2002, approximately 
three years ago.  In light of the veteran's claimed increased 
disablement and the length of time that has elapsed since his 
most recent VA examination, the Board finds that a more 
current VA psychiatric examination is warranted to determine 
the current severity of his anxiety disorder.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Caffrey v. 
Brown, 6 Vet. App. 377, 383-4 (1994).


Accordingly, this case is REMANDED for the following action: 

1.  The veteran should be afforded a VA 
psychiatric examination for the purpose 
of determining the current severity of 
his service-connected anxiety disorder.  
The claims file should be made available 
to and reviewed by the examiner.  The 
examiner is asked to assign a Global 
Assessment of Functioning (GAF) scale 
score.  

2.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

3.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue of 
entitlement to a rating in excess of 10 
percent for a psychoneurotic disorder, 
anxiety state, with consideration of all 
the evidence obtained since the March 
2004 Statement of the Case.  

4.  If the appeal is not granted to the 
appellant's satisfaction, the RO should 
issue a Supplemental Statement of the 
Case, which must contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the evidence 
added to the record since the March 2004 
Supplemental Statement of the Case.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	R. F. WILLIAMS 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


